Mr. Justice Wolf
delivered the opinion of the court.
Appellee moves to dismiss because, it alleges, the extensions of time for filing the statement of the case were nullities; hence, legally, there is no such statement and the transcript was not filed in this court within thirty days, as required by law.
Appellant mantains that the appeal may not be dismissed because he has never received a copy of the certificate of the clerk of the District Court of Mayagüez which the appellee made a part of his motion. G-ranted this fact, while the failure to notify this copy gives the appellant the privilege of an extension of time or other relief in this court, it will not in itself prevent the dismissal. Appellant was sufficiently advised of the existence of this copy and asked for no relief or extension.
Appellant maintains that at the time the motion was presented- his time for filing a statement of the case had been extended by the District Court of Mayagüez. The appellee answers that this and previous extensions were made when that court was without jurisdiction to make these extensions, inasmuch as when the first application was made the time for filing the statement had already expired. Indeed, the case primarily falls within the principle announced in Belaval v. Cordova, 21 P. R. R. 509, and that case necessarily is also authority in opposition to the contention of the appellant that the appellee may not move in this court to dismiss without first having recourse to the district court. The lack of jurisdiction to extend the time clearly appears.
Nor does it help the appellant that there was another-*871appellee and at the instance of the complainant-appellant she, a non-resident, was notified by publication. Bnt this appellee was in reality a natural party complainant who was made defendant and who took no part in the trial. It would be this defendant alone who could complain of the lack of notice of the appeal and not the. appellant who is nominally adverse to her.
The appeal must be

Dismissed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.